Citation Nr: 1454342	
Decision Date: 12/10/14    Archive Date: 12/16/14

DOCKET NO.  12-20 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to helpless child benefits on behalf of the Veteran's son W. C., on the basis of permanent incapacity for self-support before he attained the age of 18.


ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel


INTRODUCTION


The Veteran served on active duty from December 1975 to March 1976.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The issue of education assistance for W.C. has been raised by the record in a February 2010 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran is the maternal grandmother of W.C. and she has legally adopted him as her son.  W.C. has been diagnosed with PTSD resulting from the emotional and physical abuse by his mother and stepfather.  In this instance, there are medical records demonstrating W.C. had mental health problems before he turned 18 and after he turned 18.  The evidence of problems before he turned 18 consists of medical records demonstrating that he had significant problems in school and at one point, was diagnosed with ADHD.  As noted, he has currently been diagnosed with PTSD and depressive disorder NOS.  The Veteran, who is also a trained mental health therapist, asserts that W.C.'s mental disability had its onset when he was young and suffered mental and physical abuse by his biological mother and his stepfather.   She states that he has been under the Veteran's support and housing due to his mental condition.  She now asserts that W.C.'s mental health problems rendered him permanently incapable of support before reaching the age of 18.  

VA defines "child" for the purpose of establishing dependency status as an unmarried person who is a legitimate child; a child legally adopted before the age of 18 years; a stepchild who acquired that status before the age of 18 years and who is a member of the Veteran's household at the time of the Veteran's death; or an illegitimate child.  38 C.F.R. § 3.57.  Evidence in the file establishes that W.C. was born in August 1986 and therefore turned 18 in August 2004.  The Veteran, however, did not adopt W.C. until December 2009, or when W. C. was 23 years old.
Benefits on the basis of being a helpless child may still be awarded if the child was not only permanently incapable of self-support by reason of physical or mental defect before the child reached 18, but was a member of the Veteran's household at the time he or she became 18 years old.  In that situation, the age of such person at the time of adoption does not matter.  38 C.F.R. § 3.57(c).  Based upon a review of the file, it is unclear to the Board whether W.C. was residing with the Veteran when he turned 18.  Therefore, upon remand, the Veteran should submit evidence and the RO should adjudicate in a supplemental statement of the case whether W.C. meets the eligibility requirements of § 3.57.  

As to whether W.C. was incapable of self-support by the age of 18, the Veteran asserts that while W.C. was younger, he received medical and mental health treatment while he was a dependent under his stepfather's CHAMPUS insurance policy at the time of the treatment. The Veteran asserts that there should be outstanding Civilian Health and Medical Program of the Uniformed Services (CHAMPUS) records which have not been associated with the claims file.  The Board notes that there is an indication W.C. received treatment from Dr. De Shon, who billed Tricare, indicating the stepfather was then in retired status.  No request for W.C.'s CHAMPUS/Tricare medical records have been made.  The Board has determined that the records are relevant and there is a reasonable possibility that the records could help substantiate the claim.  See Golz v. Shinseki, 590 F.3d 1317, 1322 (Fed. Cir. 2010) (discussing records from the Social Security Administration).

In a similar manner, the Veteran has reported that W.C. received medical treatment at Eglin and Hurlburt Air Force Bases but these records have not been requested.  Therefore, the records should be requested and associated with the file upon remand.  38 C.F.R. § 3.159(c)(2).

Several private treatment records have also been unsuccessfully requested.  The Board notes, however, that all authorizations and VA requests have been under the name of W.C., which has been his legal name since he was adopted by the Veteran.  Upon remand, VA should again request and associate W.C.'s private treatment records, but all authorizations and requests should include all known names of W. C. to assist the medical providers in locating the records. 
The Board notes that VA's duty to assist a claimant may include obtaining a retrospective medical opinion especially when there is an absence of medical records for an extended time period.  See Chotte v. Peake, 22 Vet. App. 80, 85 (2008).  As the record has an indication that W.C. had a disability that may have made him incapable of self-support, but there is insufficient competent medical evidence on file for the VA Secretary to make a decision on the claim, the Board has determined that a retrospective medical expert opinion is required.  Once the records development is completed, a VA medical examination and accompanying medical opinion is needed to ascertain whether the disabilities are present and to ascertain the etiology.  38 C.F.R. § 3.159; see also McLendon v. Nicholson, 20 Vet. App. 79, 86 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran notice of the requirements and evidence that establishes whether W. C. is a dependent child under 38 C.F.R. § 3.57(c).  The Veteran should be asked to submit evidence that would establish whether W.C. was a member of her household prior to age 18, including from any secondary sources, and if she requests assistance in obtaining same, all assistance should then be provided by the RO.  

2.  Obtain W.C.'s complete treatment records from Champus/Tricare.  The requests must include the known names of the Veteran's son before she adopted him.  

All efforts must be documented and associated with the file.  Any negative replies must be in writing and the Veteran notified in accordance with 38 C.F.R. § 3.159.

3.  Request in-patient or clinical records of W. C. from the base hospitals of Eglin and Hurlburt Air Force Base. The requests must include the known names of the Veteran's son before she adopted him.  

All efforts must be documented and associated with the file.  Any negative replies must be in writing and the Veteran notified in accordance with 38 C.F.R. § 3.159.

4.  Ask the Veteran to submit or authorize VA to obtain the medical records of W.C. that have not previously been submitted to VA, to include the records of Bobby Linville/Family Advocacy; Dr. Peter Oas/Psychiatric Associates FWB; Dr. Lourdes Quiray; Dr. Fredrick De Shon; and Dr. Lawrence King.  

The RO should then attempt to obtain the identified records.  Any requests and authorizations must include all known names of the Veteran's son before she adopted him.  All efforts to obtain these records must be documented in the file.  The RO should make two attempts to obtain these records once authorization is obtained, unless the first attempt reveals that further attempts would be futile.  If no records are obtained, the RO should notify the Veteran of the records that could not be obtained, notify the Veteran of the steps taken to obtain the records, and notify the Veteran he may submit any such records in his possession.

5.  After the foregoing development is complete, arrange with an appropriate VA physician to review the file and determine whether W.C. became incapable of self-support prior to reaching the age of 18.  The claims file should be made available to the examiner in conjunction with the review.  If the examiner determines it is necessary, an examination and any necessary testing shall be conducted.  The rationale for all opinions should be provided.  The examiner is asked to determine whether it is at least as likely as not (i.e., 50 percent or greater possibility) that W. C.'s disabilities rendered him permanently incapable of self-support at the age of 18.  

The examiner is instructed that the focus of analysis must be on W.C.'s condition at the time of his 18th birthday.  In other words, for purposes of initially establishing helpless child status, the claimant's condition subsequent to his or her eighteenth birthday is not for consideration.  However, if a finding is made that a claimant was permanently incapable of self-support as of his or her eighteenth birthday, then evidence of the claimant's subsequent condition becomes relevant for the second step of the analysis, that is, whether there is improvement sufficient to render the claimant capable of self-support.

If possible, the VA examiner should indicate what employment limitations, if any, would have existed at age 18.

If the VA examiner determines that W.C. was capable of self-support, the VA examiner is asked to identify and discuss the evidence that establishes that W.C. is capable of self-support with particular attention to his industrial and employment capabilities, if any. 

If the VA examiner determines that W.C. was permanently incapable of self-support at the age of 18, the VA examiner is then asked to express an opinion as to whether it is at least as likely as not (i.e., 50 percent or greater possibility) that there was improvement sufficient to render W.C. capable of self-support after age 18.
A discussion of the facts and the medical principles involved will be of considerable assistance to the Board.  A complete rationale for any opinion offered should be provided.

6.  After the development requested is completed, readjudicate the claim for entitlement to benefits for W. C. as a helpless child, to include whether W. C. is a dependent child under 38 C.F.R. § 3.57.  If the benefit sought remains denied, furnish the Veteran a supplemental statement of the case and a reasonable period to respond, and then return the case to the Board.
	
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


